ORDER
PER CURIAM.
Pending exhaustion of any administrative remedies, Appellees are permitted to continue construction of the Point Pleasant Water Diversion Project pursuant to permits as extended by the Department of Environmental Resources. The DER imposed condition prohibiting any construction under the permits during the period of extension is stayed until further order of the Court.
McDERMOTT, J., did not participate in this matter.
NIX, C.J., files a dissenting statement.
FLAHERTY, J., files a dissenting statement in which he joins the dissenting statement of NIX, C.J.